In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00251-CR

KEVIN BRIAN MORRIS, Appellant             §   On Appeal from the 371st District Court

                                          §   of Tarrant County (1734443D)

V.                                        §   November 23, 2022

                                          §   Memorandum Opinion by Justice Walker

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Brian Walker
                                        Justice Brian Walker